Gavegan, J. (concurring).
With some hesitation, and even reluctance, I have concluded that Mr. Justice Mullan is correct in his view of section 65 of the Uniform Sales Act, the section designated in New York as section 146 of the Personal Property Law.
The draftsman of the act, Professor Williston, points out that this section is new, in the sense that no such section is found in the English statute; and also that it in express terms relates to a total rescission. It appears to be his view that the words “ totally rescind ” clearly refer, not to a termination or annulment, so far as performance may be required of the party offended by the *454other’s breach, with a reservation of the right to recover the damages resulting from such breach,- but to refer to a true rescission.
References in our appellate courts to this section, however, are such as to show that it has not been there regarded as referring to a true rescission. The interpretation to the effect that it does not relate to a true rescission leaves no meaning, which I can perceive, to the word totally. Rather it is indicated that this word should be disregarded in order that the section may have a more useful application. In any event" Professor Williston’s opinion of it seems to be authoritatively rejected in New York.
According to the construction of this section which we are now adopting, on the occurrence of an anticipatory breach by the vendee, the seller must signify what his position is going to be, under penalty of losing his right to recover on 'the theory of an anticipatory breach. Usually he may reject the suggestion implied from the breach on the other side, that further performance cease, and proceed with the contract; though the Sales Act would seem as a practical matter to greatly limit his right to that alternative in certain cases. See § 145, subd. 3. He may give notice that he will “ accept the breach ” and hold the buyer for the resulting damages. Presumably, he may do that by signifying his intention other than by formal notice, as by commencing an action to recover damages. But he may not remain silent and subsequently recover as for an anticipatory breach.
My reluctance to adopt this construction of section 146 has been due to the fact that it is in many respects, both theoretically and practically, unsatisfactory.
The most striking feature of this section is that it is intended to confer some right or privilege on the seller in the instances of breach by the buyer' to which it relates. It is a seller’s section. It would not, on its face, appear to have been adopted because it would be helpful to a repudiating buyer. But if its purpose be to prevent the seller from “ occupying an equivocal position ” (Wells v. Hartford Manilla Co., post) it will frequently fail to accomplish its purpose; for it will apply only where the' seller proceeds on the theory of an anticipatory breach. It will not apply where the seller’s intention is to rely on performance by his side, to tender, so far as he may be required, according to the agreement or the acts of the parties, to tender.
As a result of the present interpretation of the section, the application to practical affairs, by lawyer or layman, of the doctrine of anticipatory breach is to become even more confusing and perilous than it has been. In this state, for example, that doctrine has been extended but to a few classes of contracts. Now we are *455to have a special rule applying to one class, to contracts within the Sales Act.
This construction of the section will offer one more barrier or technicality in favor of an offending buyer, in certain cases, and against the just claims of the seller whom his breach has damaged. There will be one more pitfall for the honest merchant.
It is to be noted that this construction of the statute will lead to further necessity for construing it. What will be its application where there is but a very short period between the breach and the date for performance? May the seller fail to perform and thereafter give notice within a reasonable time? What will be its application where subdivision 3 of section 145 applies? Where, by reason of that subdivision, both parties must know that the buyer’s repudiation will force the seller to “ accept the breach ” must the notice be given nevertheless? In a jurisdiction where the doctrine of anticipatory breach is not accepted, will this section have no meaning?
But I have decided to concur with the construction adopted by Mr. Justice Mullan. What has already been said in our appellate courts precludes us from adopting the construction of it which its language favors and which Professor Williston ascribes to it. For the same reason, at least, we are precluded from disregarding it entirely. We might say it is not mandatory in its nature; that it was intended to permit a seller to anticipate a change of mind, on the buyer’s part, before the time for performance. But that would not be a strong position to take; for, as indicated from the opinion of Mr. Justice Mullan, we are seeking a meaning, outside the language of the section, because there seems to be little accomplished by telling a seller he may “ totally rescind.” Equally as well could it be said little would be accomplished by telling him he could notify the buyer that the buyer would be taken at his word.
By the Uniform Sales Act it is sought to make the law of sales the same in the various states. To secure uniformity a choice must be made between divergent views as to the law and as to what the law should be. The section under consideration may be considered as adopting, to some extent at least, the doctrine of Johnstone v. Milling, L. R. 16 Q. B. Div. 460, discussed in Wells v. Hartford Manilla Co., 76 Conn. 27, where at page 34 we find the following:
“ In the last case cited, [that is in Johnstone v. Milling, supra] Lord Esher gives an interesting summary of the result of the English cases and the theory which underlies them. * * * ' The other party may adopt such renunciation of the contract by so *456acting upon it as in effect to declare that he too treats the contract as at an end, except for the purpose of bringing an action upon it for the damages sustained by him in consequence of such renunciation. He cannot, however, himself proceed with the contract on the footing that it still exists for other purposes, and also treat such renunciation as an immediate breach. If he adopts the renunciation, the contract is at an end except for the purposes of the action for such wrongful renunciation; if he does not wish to do so, he must wait for the arrival of the time when in the ordinary course a cause of action on the contract would arise. He must elect which course he will pursue.’
“ These limitations contained in the rule prevent a party to a contract from occupying an equivocal position with respect to it. The contract remains a subsisting one until the parties have mutually elected to treat it otherwise, and have given unmistakable evidence of such an election. A renunciation does not create a breach; there must be an adoption of the renunciation. The renunciation must be so distinct that its purpose is manifest, and so absolute that the intention to no longer abide by the terms of the contract is beyond question. The acquiescence therein must be as patent. There must be no opportunity left to the-promisee to thereafter insist upon performance, if that shall prove more advantageous, or sue for damages for a breach, if events shall render that course the more promising.”
As we are precluded from giving the section the interpretation naturally flowing from its language, it would appear to be the most logical course to hold that it was intended to make general, in relation to contracts for the sale of goods, the rule just referred to, to the effect that a seller, who would rely on an anticipatory breach, must declare his position.
Were it not for what has been indicated in our higher courts, I would say that the section should be read according to its language; that we may not disregard the emphatic word “ totally ” because we do not think the seller requires the remedy of true rescission. Some one else might consider such remedy to be worth while and worthy of express statement in a uniform sales statute. A seller desiring certainty of position might feel that he would obtain it by a total or true rescission and that it would be an advantage to have a statutory provision to back him up. Furthermore, a statute is properly interpreted according to its language. It is not usually proper to blue pencil it and distort its meaning because it does not appear very useful. But we seem to be precluded from giving to the language of this statute its natural meaning.
If the interpretation of section 65 of the Uniform Sales Act, *457which we are now adopting, is generally accepted, the section should be reworded to make its language conform to its application.
Gut, J., dissents.
Orders reversed.